September 18, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
             IN THE INTEREST OF E.C. AND Y.C., CHILDREN,

NO. 14-14-00368-CV

                     ________________________________

       This cause, an appeal from the judgment signed, April 28, 2014, was heard
on the transcript of the record. We have inspected the record and find no error in
the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.